Case 8:20-cv-01031-JSM-AAS Document 15 Filed 11/17/20 Page 1 of 2 PageID 68




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

AMEDISYS HOLDING, LLC,

             Plaintiff,
v.                                                Case No.: 8:20-cv-1031-T-30AAS

SAM SIEBU,

            Defendant.
______________________________________/

                                      ORDER

      Amedisys Holdings, LLC (Amedisys) moves the court, under Rule 69 of the

Federal Rules of Civil Procedure and Florida Statutes § 77.01 et seq., to issue a writ

of garnishment against Bank of America, N.A. for a judgment owed by Sam Sebiu.

(Doc. 14).

      Rule 69 provides that a money judgment is enforced by a writ of garnishment.

Fed. R. Civ. P. 69(a)(1). “The procedure on execution . . . must accord with the

procedure of the state where the court is located, but a federal statute governs to the

extent it applies.” Id. Florida law provides a right to a writ of garnishment to

judgment creditors to help satisfy a money judgment. Fla. Stat. § 77.01. To obtain a

writ of garnishment, the judgment creditor must file a motion stating the amount of

the judgment. Fla. Stat. § 77.03. The writ must direct the garnishee to answer the

writ within twenty days and state the amount named in the judgment creditor’s

motion. Fla. Stat. § 77.04.

      Judgment was entered against Mr. Siebu and in favor of Amedisys in the
Case 8:20-cv-01031-JSM-AAS Document 15 Filed 11/17/20 Page 2 of 2 PageID 69




amount of $100,000. (Doc. 12). According to the motion, this amount remains unpaid.

(Doc. 14, p. 1).

       Accordingly, Amedisys’ Motion for Writ of Garnishment (Doc. 14) is

GRANTED. The Clerk of Court shall issue the writ of garnishment using the form

attached to the motion. (Docs. 14-1). The writ shall include copies of the following: (1)

the motion, (2) this order, and (3) the judgment (Doc. 46).

       ORDERED in Tampa, Florida on November 17, 2020.




cc:
Sam Siebu
4009 Harbor Lake Drive,
Lutz, Florida, 33558




                                           2
